—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered July 25, 1997, convicting him of attempted murder in the second degree (three counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the *701denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
At trial, the defense counsel argued that the testimony of several of the People’s witnesses contradicted the suppression hearing testimony of the officer who conducted a showup identification of the defendant, and moved for a new hearing on the ground that the officer had committed perjury. The Supreme Court properly denied the motion. Any discrepancies between the testimony at the suppression hearing and at trial were minor (see, People v Mack, 224 AD2d 447) and, in any event, were not dispositive of the issue of whether the showup was unduly suggestive (see, People v Duuvon, 77 NY2d 541; People v Sharpe, 259 AD2d 639).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., S. Miller, Friedmann and Smith, JJ., concur.